DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “second cleaning head rotational axis 56” and “The second cleaning head rotation axis 56 may be at an angle of about 45 degrees relative to a longitudinal axis 10 of the housing” as described in the specification.  Instead, the Applicant shows the feature on the pawl 7 to which the spring attaches.  There is no spring detailed in the drawings.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second cleaning head rotation axis, the second cleaning head rotation axis being substantially perpendicular to the first cleaning head rotation axis and being at an angle of about 45 degrees relative to a longitudinal axis of the housing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 63 is objected to because of the following informalities:  the sentence is missing a period.  Appropriate correction is required.

Claim 62 is objected to because of the following informalities:  the phrase “handle” should be “handle member” to be consistent with its use throughout the remaining claims.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “surface cleaning apparatus” in Claims 60-78, “handle member” in Claims 60-62, 65-70, 73, 74, and 76-78, “dampening mechanism” in Claim 70, and “docking unit” in Claims 75 and 76.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60 and 64, and therefore dependent Claims 61-63 and 65-78, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 60 recites the limitation "the cleaning head".  There is insufficient antecedent basis for this limitation in the claims since a cleaning head has not been previously claimed.
Claim 60 recites the limitation "a cleaning head".  There is insufficient antecedent basis for this limitation in the claims since “the cleaning head” has been previously claimed.  Therefore, the claim scope is indefinite since a second cleaning head is not consistent with the disclosure.
Claim 60 recites the limitation "a handle member" twice.  There is insufficient antecedent basis for this limitation in the claims since “the cleaning head” has been previously claimed.  Therefore, the claim scope is indefinite since two handle members are not consistent with the disclosure.
Claim 64 recites the limitation “a second cleaning head rotation axis, the second cleaning head rotation axis being substantially perpendicular to the first cleaning head rotation axis and being at an angle of about 45 degrees relative to a longitudinal axis of the housing”.  Since this feature is not shown in the drawings, it is unclear how to interpret the second cleaning head rotation axis and therefore it impact on the scope of the claim. 
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 60-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shanor et al. US 6,941,615 (hereafter Shanor et al.).

Regarding Claim 60, Shanor et al. anticipates:
60. (New) A surface cleaning apparatus (floor cleaning apparatus 10) comprising: 
a housing (first housing section 22 and second mating housing section 24 or canister assembly 20) having a cleaning head (nozzle assembly 12) coupling section for coupling to the cleaning head (The canister assembly 20 is pivotally connected to the nozzle assembly 12) and a handle coupling section (A control handle assembly 40 is pivotally connected to the first housing section 22 of the canister assembly 20) for coupling to a handle member (control handle assembly 40); 
a cleaning head (nozzle assembly 12) coupled to the cleaning head coupling section (Figure 1); and 
a handle member (control handle assembly 40) coupled to the handle coupling section of the housing (A control handle assembly 40 is pivotally connected to the first housing section 22 of the canister assembly 20), the handle member being movable between an in-use position (Figures 1a and 1b) and a storage position (Figures 2a and 2b), wherein the handle member rotates about (about axis A, Figure 2a) the handle coupling section of the housing to transition the handle member from the in-use position to the storage position.  

Regarding Claim 61, Shanor et al. anticipates:
61. (New) The surface cleaning apparatus of claim 60, wherein the storage position (Figures 2a and 2b) of the handle member (control handle assembly 40) includes the handle (housing sections 50 and 52) extending toward the cleaning head (nozzle assembly 12) and substantially in parallel with an adjacent sidewall of the housing (first housing section 22 and second mating housing section 24 or canister assembly 20)(Figure 2a).  

Regarding Claim 62, Shanor et al. anticipates:
62. (New) The surface cleaning apparatus of claim 60, wherein the cleaning head (nozzle assembly 12)  includes a first end (left side of nozzle assembly 12 as shown in Figure 1b) disposed opposite a second end (right side of nozzle assembly 12 as shown in Figure 1b) along a longitudinal axis (rotational axis of rotary agitator 16), and wherein the handle member (control handle assembly 40) rotates about a handle rotation axis (axis A) when transitioning from the in-use position (Figures 1a and 1b) to storage position (Figures 2a and 2b), the handle rotation axis being substantially perpendicular to the longitudinal axis of the cleaning head (best shown in Figures 2a and 2b).  

Regarding Claim 63, Shanor et al. anticipates:
63. (New) The surface cleaning apparatus of claim 62, wherein the cleaning head (nozzle assembly 12) is rotatably coupled to the housing (first housing section 22 and second mating housing section 24 or canister assembly 20)(The canister assembly 20 is pivotally connected to the nozzle assembly 12) and rotates relative to the housing about a first cleaning head rotation axis (axis of rotation of the nozzle assembly 12, not shown.  It is parallel to the rotational axis of wheels 46), the cleaning head rotation axis being substantially perpendicular to the handle rotation axis, (best shown in Figures 2a and 2b)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 64 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Shanor et al. US 6,941,615 (hereafter Shanor et al.) in view of Xue US 8,813,308 (hereafter Xue).

 	Shanor et al. teaches an upright vacuum cleaner device with substantially all the limitations of the claim(s) including a pivotable connection between the nozzle assembly 12 and the control handle assembly 40.  Shanor et al. elected to disclose a single rotational axis parallel to the wheel axis allowing the handle to pivot into a typical operational position.  As best interpreted in lieu of the 35 U.S.C. 112(b) rejection, Shanor et al. does not disclose a second cleaning head rotational axis as claimed.
 	Xue teaches an upright vacuum cleaner device with a pivotable connection at a first axis A1 between the floor-engaging portion 10 and the handle 13.  Xue additionally discloses the connection between the floor-engaging portion 10 and the handle 13 includes a second orthogonal axis A2 (second cleaning head rotation axis) as shown in Figure 1.  As shown in Figure 1, this second orthogonal axis A2 is substantially perpendicular to first axis A1 and being at an angle of about 45 degrees relative to a longitudinal axis of the housing, the longitudinal axis essentially vertical through the body 11 and handle 13 as shown in Figure 1.
 	It would be obvious to one with ordinary skill in the art at the time of filing to modify the Shanor et al. device to include the second cleaning head rotation axis as taught by Xue with the motivation to improve the operator’s steering of the device.  

Allowable Subject Matter
Claims 66-78 is objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with foldable handles.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723